ACCEPTED
                                                                       03-15-00053-CR
                                                                               6217748
                                                            THIRD COURT OF APPEALS
                                                                       AUSTIN, TEXAS
                                                                  7/24/2015 2:59:30 PM
                                                                     JEFFREY D. KYLE
                                                                                CLERK
                     NO. 03-15-00053-CR

                  IN THE COURT OF APPEALS        FILED IN
                                          3rd COURT OF APPEALS
                                              AUSTIN, TEXAS
           THIRD DISTRICT OF TEXAS AT AUSTIN
                                          7/24/2015 2:59:30 PM
                                            JEFFREY D. KYLE
                                                  Clerk
*******************************************************

                      CAUSE NO. 71,785

          IN THE 264TH JUDICIAL DISTRICT COURT OF

                     BELL COUNTY, TEXAS

*******************************************************

KEVIN DUANE DRISDALE                              APPELLANT


                              VS.

THE STATE OF TEXAS                                 APPELLEE

*******************************************************


         APPELLANT’S FOURTH MOTION FOR EXTENSION

                   OF TIME TO FILE BRIEF


    COMES NOW Appellant, KEVIN DUAN DRISDALE, by and

through his attorney of record, James H. Kreimeyer, and

respectfully moves the Court to extend the time for

filing   the   Appellant’s   Brief   in   this   cause,   and   in

support hereof would show the Court as follows:
                                         I.

    On     December     8,     2014,          Appellant          entered    a   plea

pursuant    to    a    plea    bargain          with    the       prosecutor       and

approved by the Court, and the punishment assessed was

twenty years (20) in the Texas Department of Criminal

Justice,    Institutional           Division.            The       trial    court’s

certificate      of    Appellant’s             Right    to       Appeal     granted

Appellant’s      appeal       of    the        denial    of       the   Motion      to

Suppress.        The    original          notice       of    appeal        filed    on

behalf of Appellant on January 5, 2015, did not address

the right to appeal denial of a pre-trial motion.



                                         II.

    An Amended Notice of Appeal was filed on March 31,

2015,    with    the    Third       Court       of     Criminal         Appeals     in

Austin.     A third Motion for Extension to File Brief was

e-filed on June 24, 2015. On June 24, 2015, the court

reporter        completed          the        record        in     this      cause.

Appellant’s Brief is due for filing with the Court of

Appeals on July 27, 2015.
                              III.

       Appellant’s attorney would respectfully request an

extension of time to file Appellant’s brief for the

following     reason:   Previous   motions   for   extension   to

file Appellant’s brief were based on court reporter not

having completed the reporter’s record of a motion to

suppress.      Appellate counsel needs an additional 30

days     to   review    authorities    and   counsel’s    legal

assistant is going to be out on vacation and final

draft cannot be completed and e-filed.



       This Motion for Extension of Time is not filed for

the purpose of delay, but so that the ends of justice

may be served.



       WHEREFORE, PREMISES CONSIDERED, Appellant requests

the Court to grant a thirty (30) day extension of time

to file the brief herein until August 26, 2015.
                                Respectfully submitted,


                                /s/ James H. Kreimeyer
                                JAMES H. KREIMEYER
                                ATTORNEY FOR APPELLANT
                                P.O. BOX 727
                                BELTON, TEXAS 76513
                                (254) 939-9393
                                (254) 939-2870 FAX
                                T.S.B. #11722000
                                jkreime@vvm.com



                 CERTIFICATE OF SERVICE

    This is to certify that a true and correct copy of

the foregoing Appellant’s Motion for Extension of Time

to File Brief was delivered to Henry Garza, District

Attorney, Bell County Courthouse, Belton, Texas 76513,

on the 24th day of July 2015.


                                /s/ James H. Kreimeyer
                                JAMES H. KREIMEYER
                                ATTORNEY FOR APPELLANT